Title: To Thomas Jefferson from a “Citizen,” 18 November 1801
From: “Citizen”
To: Jefferson, Thomas


Rhode Island Novr 18th 1801
The evil of which I have to complain will certainly interesting the feelings of our beloved President so far as to devise some immediate remedy.
The Supreme Court of Massachusetts have at length decreed that a Certificate of discharge under the insolvent or bankrupt Laws of the other States shall not be a bar in their Courts to demands originating before said insolvency or bankruptcy.—
The confusion that must follow such a decree I need not describe; not only the unfortunate who have obtained such Certificates in the several States are begining to be watched within the bounds of that State by “wolves in sheeps clothing”; but the heirs of the unfortunate who perhaps have shar’d some patrimonial estate which the Parent may have received in consequence of having obtained a Certificate of discharge and the property of all such Families must share the same fate.
That every blessing may attend your person & administration is the sincere prayer of a
Citizen
Two cases decided at Taunton October Term 1801—
Winsor vs Pease—Hodges vs Hodges—
